IMPORTANT SHAREHOLDER UPDATE Franklin All Cap Value Fund a series of Franklin Value Investors Trust URGENT PROXY VOTING REQUEST Dear Shareholder: We recently mailed you proxy materials regarding the Special Meeting of Shareholders for the Franklin All Cap Value Fund a series of Franklin Value Investors Trust to be held on March 11, 2016. These materials describe the proposal and ask for your vote on this important issue. Our records indicate that we have not received your vote. We encourage you to vote as soon as possible so we can obtain a sufficient number of votes to hold the meeting. Voting is quick and easy. Please vote now using one of these methods 1. Vote By Internet Please visit the website noted on the enclosed proxy voting card and follow the online instructions. 2. Vote by Touch-Tone Phone Please call the toll-free number printed on the enclosed proxy voting card and follow the recorded instructions. The service is available 7days a week, 24 hours a day 3. Vote by Mail Please mail your signed proxy voting card(s) in the postage-paid envelope. PLEASE VOTE YOUR PROXY NOW The Board of Trustees recommends that you vote “FOR” the proposal. If you have already voted, thank you for your response. If you have any further questions, please contact our Proxy Solicitor, Boston Financial Data Services, toll free at 1-844-700-1421. In addition, all proxy materials are conveniently available online at the website noted on the enclosed proxy voting card. We appreciate your immediate attention. Thank you. FT ACV 1/16
